Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00212-CV

                                    IN RE Yevgenia SHOCKOME

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 17, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 2, 2013, Relator Yevgenia Shockome filed a petition for writ of mandamus,

complaining of the trial court’s October 21, 2011 order. However, in order to be entitled to

mandamus relief Relator must establish the trial court abused its discretion and she lacks an

adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

           Relator contends the October 21, 2011 order is void and unenforceable because it fails to

comply with Texas Family Code section 154.127. See TEX. FAM. CODE ANN. § 154.127 (West

2008). First, both the petition and the record fail to reflect that Relator ever presented this

argument to the trial court prior to seeking mandamus relief from this court. See Terrazas v.


1
  This proceeding arises out of Cause No. 09-02-00030-CVK, styled In the Interest of A.S. and V.S., Children,
pending in the 218th Judicial District Court, Atascosa County, Texas, the Honorable Fred Shannon presiding.
                                                                                            04-13-00212-CV


Ramirez, 829 S.W.2d 712, 723 (Tex. 1991) (orig. proceeding) (holding that as a general rule

mandamus is not available to compel an action which has not first been demanded and refused).

Additionally, Relator fails to address whether she lacks an adequate remedy by appeal. 2 See In

re Prudential, 148 S.W.3d at 135. Accordingly, we DENY the petition for writ of mandamus.

See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




2
  Relator indicates she has a pending appeal in Cause Number 04-11-00887-CV from the same order complained of
in this proceeding.

                                                    -2-